2017 UT App 14



               THE UTAH COURT OF APPEALS

        STATE OF UTAH, IN THE INTEREST OF A.B. AND A.B.,
            PERSONS UNDER EIGHTEEN YEARS OF AGE.


                             A.B.,
                          Appellant,
                              v.
                        STATE OF UTAH,
                          Appellee.

                     Per Curiam Decision
                        No. 20160793-CA
                     Filed January 26, 2017

     Eighth District Juvenile Court, Duchesne Department
              The Honorable Ryan B. Evershed
                          No. 1124702

          A. Erin Bradley and Emily Adams, Attorneys
                          for Appellant
         Sean D. Reyes, Carol L.C. Verdoia, and John M.
               Peterson, Attorneys for Appellee
                Martha Pierce, Guardian ad Litem

   Before JUDGES J. FREDERIC VOROS JR., STEPHEN L. ROTH, and
                       JILL M. POHLMAN.

PER CURIAM:

¶1     A.B. (Mother) appeals the juvenile court’s September 8,
2016 order placing her children in the permanent custody and
guardianship of their grandfather. Mother claims that there was
insufficient evidence to support the juvenile court’s conclusion
that it was in the best interests of the children to give the
grandfather permanent custody and that the juvenile court
                             In re A.B.


plainly erred in failing to enter findings of fact sufficient to
enable review.

¶2      ‚[I]n order to overturn the juvenile court’s decision
[concerning the permanent status of a child,] ‘[t]he result must
be against the clear weight of the evidence or leave the appellate
court with a firm and definite conviction that a mistake has been
made.’‛ In re B.R., 2007 UT 82, ¶ 12, 171 P.3d 435 (citation
omitted). We ‚review the juvenile court’s factual findings based
upon the clearly erroneous standard.‛ In re E.R., 2001 UT App
66, ¶ 11, 21 P.3d 680. A finding of fact is clearly erroneous only
when, in light of the evidence supporting the finding, it is
against the clear weight of the evidence. See id. Further, we give
the juvenile court a ‚‘wide latitude of discretion as to the
judgments arrived at’ based upon not only the court’s
opportunity to judge credibility firsthand, but also based on the
juvenile court judges’ ‘special training, experience and interest in
this field.’‛ Id. (citations omitted). Finally, ‚[w]hen a foundation
for the court’s decision exists in the evidence, an appellate court
may not engage in a reweighing of the evidence.‛ In re B.R., 2007
UT 82, ¶ 12.

¶3     At the September 8, 2016 hearing, the juvenile court
determined that returning the children into the custody of either
of their parents ‚would create a substantial risk of detriment to
the children’s physical or emotional well-being‛ and would be
‚contrary to the welfare of the children.‛ See Utah Code Ann.
§ 78A-6-314(2)(b) (LexisNexis Supp. 2016) (setting forth the
standard to be considered in determining whether children
should be returned to their parent’s care). Mother asserts that
there was insufficient evidence to support the court’s findings.
We disagree.

¶4     It is ‚[p]rima facie evidence that return of the minor to a
parent or guardian would create a substantial risk of detriment
to the minor‛ if a parent fails to participate, comply with, or
meet the goals of a court-approved service plan. Id. § 78A-6-



20160793-CA                     2                 2017 UT App 14
                            In re A.B.


314(2)(c).1 It is undisputed that Mother failed to do any one of
these things. In fact, the State had moved to terminate services
during the previous hearing due to each parent’s lack of
involvement. However, the juvenile court denied the motion and
provided each parent forty-five days to demonstrate their
seriousness about regaining custody by engaging in the child
and family plan. Mother failed to take advantage of this
opportunity. Mother failed to even contact the case worker
during those forty-five days, despite moving from one state to
another. In so doing, she did not make the Division of Child and
Family Services aware of her new living situation or seek
assistance in obtaining services in the new state. Mother offered
no explanation for her complete lack of communication. Further,
she offered no legitimate justification for her failure to begin
complying with the service plan. Such evidence supported
court’s the finding that Mother had failed to ‚participate in, to
comply with (in whole or in part), or to meet the goals of the
court-approved service plan.‛ See id. This, in turn, supported the
finding that returning the children to Mother would create a


1. Permanency hearings are less formal than traditional
evidentiary hearings and a number of forms of evidence are not
only allowed, but are required to be reviewed by the juvenile
court, including:
        (a) the report prepared by the Division of Child
            and Family Services;
        (b) any admissible evidence offered by the minor’s
            guardian ad litem;
        (c) any report submitted by the division under
            Subsection 78A-6-315(3)(a)(i);
        (d) any evidence regarding the efforts or progress
            demonstrated by the parent; and
        (e) the extent to which the parent cooperated and
            utilized the services provided.
Utah Code Ann. § 78A-6-314(3) (LexisNexis Supp. 2016).




20160793-CA                     3               2017 UT App 14
                             In re A.B.


substantial risk of detriment to the children. See id. In addition,
evidence demonstrated that the children were doing well in the
grandfather’s home, were receiving adequate care, and were
experiencing stability in their lives that had previously been
lacking. Together, this evidence supported the juvenile court’s
findings. Because a foundation for the juvenile court’s decision
exists in the evidence, we may not reweigh that evidence. See In
re B.R., 2007 UT 82, ¶ 12.

¶5     Mother next argues that the juvenile court committed
plain error by failing to enter findings of fact sufficient to enable
judicial review. While we agree that the findings lack detail and
could have been more artfully drafted, they are not so deficient
as to constitute plain error. The court found that the ‚parents
have failed to participate in, comply with (in whole or part), or
to meet the goals of a court-approved service plan. The court
gave the parents 45 days to show that they were actively
working the case. The parents have failed to do anything on the
service plan.‛ This was prima facie evidence that return of the
minors to Mother ‚would create a substantial risk of detriment
to the minor[s],‛ Utah Code Ann. § 78A-6-314(2)(c), which the
juvenile court so found. Mother failed to present any evidence to
rebut that prima facie evidence. Accordingly, based on these
findings the court was required to terminate reunification
services and ‚make a final determination regarding whether
termination of parental rights, adoption, or permanent custody
and guardianship [was] the most appropriate final plan for the
minor.‛ Id § 78A-6-314(4)(b). Of these options, permanent
custody and guardianship was the least damaging option to the
relationship between Mother and the children. Therefore, having
made findings so required by the applicable statute, the juvenile
court did not commit plain error in failing to include additional
findings.

¶6     Affirmed.




20160793-CA                      4                 2017 UT App 14